Per Curiam.

Respondent has not challenged the allegations of the complaint, and relator has proved respondent’s convictions by submitting a copy of the judgment entered in State of Ohio v. Armond Masten (Oct. 12, 1984), Cuyahoga C.P. No. CR-190206, unreported. Accordingly, on the authority of State, ex rel. Corrigan, v. Haberek (1988), 35 Ohio St. 3d 150, 518 N.E. 2d 1206, we find that respondent is holding a seat on the Linndale Village Council unlawfully. We therefore grant relator’s motion for summary judgment and issue a writ of quo warranto ordering respondent’s immediate removal from the Linndale Village Council.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.